Citation Nr: 1235959	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for chronic recurrent rhinosinusitis.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file does not contain additional relevant information or evidence pertaining to the claim on appeal.


FINDING OF FACT

A chronic sinus disorder is not shown to have been present in service, or for many years thereafter, and a preponderance of the most probative medical evidence of record shows that his current chronic rhinosinusitis was not demonstrated or made worse by service, and is not related to any incident thereof.  


CONCLUSION OF LAW

A chronic sinus disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence in support of his claim.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  The claims file contains the Veteran's service treatment records and identified private treatment records.  Additionally, the Veteran was afforded a VA examination pertaining to the claim on appeal in October 2009.  The Board finds that the October 2009 VA examination and opinion are adequate to allow proper adjudication of the issue on appeal.  The examiner thoroughly reviewed the claims file, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2011).

The Veteran contends that upper respiratory infections, sinus headaches causing a dull ache in his right eye, and dripping sinuses causing a sore throat and difficulty breathing during service, have continued to the present time and represent the onset of his currently diagnosed chronic recurrent rhinosinusitis.  In his May 2009 claim for service connection, he indicated that his current sinus problems began in 1961.  

Review of the record shows that during service, upon completing a report of medical history for purposes of enlistment in July 1961, he responded "no" to history of frequent or severe headache, ear/nose/throat trouble, sinusitis, shortness of breath, pain or pressure in chest, and chronic cough.  He did, however, report a history of chronic or frequent colds.  It was also noted that his tonsils were removed at age 7 and that he suffered a brain concussion from falling from a bridge at age 14 without sequelae.  Physical examination showed that his head, face, neck, nose, sinuses, mouth, throat, lungs, and chest were normal.  Ultimately, due to weight, he was not recommended for enlistment until November 1961.  Reevaluation in October and November 1961 showed that no additional defects were discovered. 

Clinical treatment records during service show that in November 1961, complaints of a sore throat and cough were diagnosed as a common cold.  In December 1961, he was diagnosed with an upper respiratory infection and an upset stomach, which were treated with antibiotics.  On physical examination the following day, his chest and throat were clear.  In February 1962, complaints of chest pain, an inability to get his breath, sore throat, cough, and sinus congestion with yellow phlegm, were diagnosed as an upper respiratory infection.  In September 1962, he sought treatment for complaints of a headache and abdominal pain.  In March 1963, a pre skydive physical showed that examination of his nose and throat was negative and his chest was clear.  In August 1963, treatment was sought for a headache, nasal secretions, and fever.  It was noted that prior to service in 1959, he experienced blanching frostbite of his face without complication after two hours of exposure.  Upon undergoing separation examination in November 1964, he reported a history of chronic or frequent colds and sinusitis which he stated occurred occasionally.  He denied history of ear/nose/throat trouble, hay fever, shortness of breath, pain or pressure in chest, and chronic cough.  

On November 5, 1964, during processing for separation from active service, the Veteran was advised that he was entitled to file an application for compensation from the VA.  He indicated that he had decided not to file an application for compensation at that time, and understood that he may do so at anytime thereafter.

Post-service private treatment records show that the earliest notation of complaint, finding, or diagnosis of sinus problems is dated in January 2009.  On that occasion, a treatment note by Dr. H, his private primary care physician, shows that he complained of sinus problems, which he reportedly had always had problems with.  His reported symptoms included a nonproductive cough and always feeling like he needs to clear his throat, periodic severe pain over his right eye, an itchy/watery right eye that actually ached, intermittent facial congestion and stuffiness in the morning and at night, post nasal drip, a scratchy sore throat, occasional shortness of breath, a clear runny nose, and chest congestion with occasional chest tightness.  There was no notation of a sinus condition in the Veteran's medical history, however, it was noted that he was taking allergy medication for a cough.  Dr. H diagnosed chronic sinusitis and referred him to a local ENT clinic for further evaluation.  

A January 2009 consultation report for chronic nasal and sinus congestion by T, a physicians assistant, shows that they Veteran's symptoms at that time included chronic nasal congestion - mainly on the right, chronic nasal pressure, thick mucous in his throat at times, and chronic nasal drainage.  He denied having used or taken any nasal sprays, antihistamines, decongestants, or recent antibiotics and stated that although a sinus condition had been present for years, it had taken a back seat to some of his other conditions.  The physician's assistant diagnosed chronic rhinosinusitis and prescribed a 10 day course of antibiotics, nasal steroid spray, and nasal saline irrigation.  

In March 2009, the Veteran was seen by Dr. M, an otolaryngologist.  It was noted that his sinuses had troubled him for "some years."  Physical examination of his nasal cavity revealed congestion, hypertrophic turbinates, and a deviated nasal septum.  He was prescribed an additional 10 day course of antibiotics to be followed by a CT scan of the paranasal sinuses, which showed clear paranasal sinuses without significant mucosal thickening, and mildly narrowed, but patent, osteometal units bilaterally.  

In a March 2009 statement, Dr. M indicated that the Veteran was undergoing broad spectrum antibiotic therapy for chronic sinus symptoms.  Following review of his "entire medical history," to include his service treatment records, Dr. M opined that it was at least as likely as not that his chronic sinusitis is a result of military service.  He reasoned that complaints of frequent colds and sinus symptoms had been apparent as long ago as July 26, 1961.  He stated that he had also been troubled by symptoms of a sore throat and some facial discomfort.  He opined that such symptoms may have been related to sinusitis at that time.  He stated that another February 1962 entry indicated that he had a cough and sinus congestion that seemed to recur throughout that year and, in fact, he was noted again in September to have a headache.  

In an April 2009 private treatment record, it was noted that despite some mild sinus congestion, the Veteran felt fairly well, which had been "a routine factor of his life."  It was noted that March 2009 CT films showed essentially no evidence of obstruction by anatomic cause, however, allergies could not be ruled out.  Diagnostic impressions included suspected allergic rhinitis contributing to chronic sinusitis symptoms and normal anatomic anatomy of the paranasal sinuses by CT study.  

In July 2009, statements from the Veteran's wife, who met him in 1963 during military service, and his sister, indicated that he complained of sinus problems during service, which reportedly continued to the present time, particularly during winter.  The Veteran and his wife felt that his sinus problems are from service.  The Veteran's sister indicated that since his discharge from service, he had maintained that symptoms of a sinus problem, which remained the same to date, began during his service overseas.   

In a July 2009 statement, the Veteran stated his service records show that upon separation from service, he was going to file a claim for compensation for a sinus condition, however, he did not because he was young, recently married, and was trying to raise his family, so he learned to live with his sinus problems.  He reportedly sought treatment from doctors on different occasions who prescribed sinus medication, which helped relieve headaches, but not dripping sinuses and nasal congestion, which have persisted continuously ever since.  He stated that his lack of regular treatment for the claimed condition was due to his impression that nothing more than over-the-counter medication would be recommended, which he reportedly had been taking for years.  

In a July 2009 statement, Dr. M stated that the Veteran has had chronic rhinosinusitis for may years and he understood that sinus difficulties began in military service.  On this occasion, he stated that he had determined that the Veteran's sinus difficulties are most likely related to chronic infections and allergic rhinitis, both of which could have been exacerbated during service.  

The Veteran was afforded a VA examination in October 2009 to determine the nature and etiology of the claimed sinus condition.  The claims folder, to include service treatment records, was reviewed.  The Veteran reported a history of recurrent sinus problems that began during active service.  The examiner diagnosed chronic recurrent rhinosinusitis, probably allergic, with 30 percent obstruction on the left and 10 percent obstruction on the right, and cluster headaches (histamine cephalgia).  He opined that it is less likely than not that the Veteran's diagnosed chronic recurrent rhinosinusitis, obstruction, and cluster headaches result from conditions acquired during military service or events that occurred therein.  He reasoned that service treatment records showed several treatment episodes for rhinitis, but each treatment record seemed to describe an episode of a viral upper respiratory infection associated with either fever or cough and chest symptoms.  Additionally, chronic rhinosinusitis with obstruction and cluster headaches (histamine cephalgia) were not documented during service.  

In a March 2010 statement, Dr. M indicated that it had been made known to him that in his March 2009 letter, which stated that the earliest recorded complaint of a sinus condition was dated July 26, 1961, should have read November 29, 1961.  He stated that it is quite apparent that the Veteran has had troubles for many years.  He stated that he could not find any further documentation other than inviting those concerned to review the service records carefully as to the exact date of onset of his sinus complaints.  

Based on the aforementioned, the Board finds that an award of service connection for chronic recurrent rhinosinusitis is not warranted.  In this regard, while the Veteran intermittently received treatment for symptoms diagnosed as a common cold in November 1961, and as upper respiratory infections in December 1961 and February 1962, at no time during active military service did he receive a diagnosis of allergic rhinitis or sinusitis.  Moreover, while he complained on various occasions during service of a cough, sore throat, and sinus congestion, there is no indication that, at any time during active service, he received either a diagnosis of or treatment for a chronic, clinically-identifiable disability of the sinuses.  Significantly, while the Veteran reported a history of chronic or frequent colds in his July 1961 report of medical history for enlistment, and of chronic or frequent colds and sinusitis in his November 1964 report of medical history for separation, at the time of physical examination on both occasions, his nose, throat, and sinuses were entirely within normal limits.  Moreover, radiographic studies of the Veteran's sinuses in March 2009 showed clear paranasal sinuses without significant mucosal thickening, and mildly narrowed, but patent, osteometal units bilaterally.  

In his July 2009 statement, the Veteran indicated that his current sinus condition is manifested by symptoms of sinus headaches with a dull aching in his right eye, and dripping sinuses resulting in a sore throat and breathing problems.  However, his November 1964 report of medical history upon separation shows that he explicitly denied any history of problems with his ears/nose/throat, shortness of breath, pain or pressure in his chest, and a chronic.  

Moreover, the Veteran has not submitted or requested VA's assistance in obtaining any objective medical evidence showing that his current chronic recurrent rhinosinusitis has persisted continuously since his military service.  In this regard, the Board acknowledges the Veteran's July 2009 statement suggesting that a November 1964 service document shows his intent to file a claim for VA compensation for the claimed disability at that time.  However, that document contains no reference to the disability at issue in this appeal, or to any other disability, or of any intent to file a claim for VA disability compensation at that time.  

The Veteran has also indicated that the cause for lack of medical evidence showing continuous treatment for the claimed disability since military service, and prior to 2009, was his impression that nothing more would be recommended for treatment besides use of over-the-counter medication, which he reportedly had been using for years.  The Board notes, however, that a January 2009 consultation note for chronic sinus problems shows that he specifically denied having been on any nasal sprays, antihistamines, decongestions, or recent antibiotics.  

Moreover, while the Veteran has stated that his lack of treatment for the claimed disability is due to his sinus problems taking a back seat to his other conditions, the January 2009 treatment record from Dr. H, his private primary care physician, does not show any prior history of sinus problems or complaints.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (The Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The Veteran's conflicting statements regarding his post service symptomatology raises a significant question as to the reliability of his recollections proffered in support of his claim for benefits.  Thus, the Board concludes that the Veteran's contentions of having symptomatology such sinus headaches with dull aching in his right eye, and dripping sinuses that caused a sore throat and breathing problems during service, which reportedly have continued to the present time, to be not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in law evidence, the lack of contemporaneous medical records, and significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  

Regarding the March 2009 medical opinion of Dr. M, the Board notes he suggested that the service treatment records show that the Veteran had been troubled by a sore throat and some facial discomfort.  With the exception of a single complaint of sinus congestion in February 1962, however, the Board is unable to find any other documentation of facial discomfort during service.  Dr. M further stated that a cough and congestion noted in February 1962 seemed to recur throughout that year, and he noted that in fact, the Veteran was seen for complaints of a headache in September of that year.  The Board notes, however, that between the February 1962 diagnosis of an upper respiratory infection and the September 1962 complaint of a headache, which was accompanied by complaints of abdominal pain and opposed to any sinus-related complaints, there were no further sinus-related complaints documented until August 1963, which is approximately a year and a half later.  Furthermore, an interim March 1963 pre skydive physical examination showed that the Veteran's nose, throat, and chest were clear at that time.  Moreover, complaints of a headache were only noted on two occasions during the Veteran's three years of active service - in September 1962 accompanied by complaints of abdominal pain, and in August 1963 accompanied by nasal secretions and a fever.  The August 1963 treatment note, however, shows no indication of right eye pain as the Veteran currently reports, and as noted by the October 2009 VA examiner, his headache and nasal secretions were also accompanied by a fever in August 1963.  

Thus, as suggested by the October 2009 VA examiner, and the Board agrees, review of the service treatment records shows that the Veteran was diagnosed with a common cold in November 1961, and upper respiratory infections in December 1961 and February 1962, without any further sinus-related complaints or recurrence until approximately a year and a half later in August 1963.  While the Veteran reported history of chronic or frequent colds and sinusitis during a November 1964 report of medical history, which he clarified occurred only occasionally, physical examination of his nose, throat, and sinuses on that occasion was entirely within normal limits.  Thus, it appears that sinus symptoms noted during service were transient in nature, precipitated by viral causes or a fever, and resolved with use of antibiotics.

In Dr. M's July 2009 opinion, he stated that he understood that the Veteran's sinus difficulties began in service, which he (Dr. M) had since determined are most likely related to chronic infections and allergic rhinitis, both of which could have been exacerbated by the Veteran's time in military service.  As noted above, however, the Board has found that the service treatment records lack evidence sufficient to conclude that any documented sinus problems during service were chronic in nature.  Moreover, service treatment records lack any evidence indicating that the Veteran had allergies at any time during military service.  To the extent that Dr. M may be suggesting that a chronic sinus condition preexisted military service and was aggravated therein, although the Veteran reported a history of chronic or frequent colds during a July 1961 report of medical history at enlistment, physical examination of his head, face, nose, sinuses, mouth, throat, lungs, and chest at that time was entirely within normal limits and no sinus condition was "noted."  Thus, there is no significant evidence that shows any pre-service history of chronic pathology.

In light of the above, the Board finds that the October 2009 VA opinion to be the most probative medical opinion of record.  That opinion was based upon a full examination, including both history and clinical findings, as well as a fill review of the Veteran's claims folder and medical records.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Additionally, the VA examiner's opinion, in contrast with Dr. M's opinions, not only discussed the Veteran's medical history, but also provided a well-reasoned, factually accurate medical opinion, and alluded to the evidence which supported the opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, a preponderance of the evidence is against the Veteran's claim for service connection.

The Board acknowledges the Veteran's and his wife's and sister's statements regarding the origin and onset of the disability currently on appeal.  However, as previously discussed, the Board rejects those assertions to the extent that they seek to etiologically relate the disability at issue to the Veteran's active military service.  The lay statements and history, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Moreover, neither the Veteran, his wife, nor his sister, as laypersons, are competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which they are shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the disability at issue with any incident or incidents of the Veteran's active military service.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and service connection for the disability in question must be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for chronic recurrent rhinosinusitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


